Case 4:20-cr-00011-JAJ-HCA Document 239 Filed 09/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

CENTRAL DIVISION
UNITED STATES OF AMERICA,
Plaintiff, No. 4:20-cr-0011-JAJ:
vs.
VERDICT FORM
CODY RAY LEVEKE,
Defendant.

 

 

COUNT 1 — Interstate Communication of a Threat
With regard to the crime of Interstate Communication ofa Threat, as charged

in Count 1 of the Indictment, we, the jury, find the defendant, Cody Ray
Leveke:

Va
NOT GUILTY xX GUILTY

COUNT 2 — Interstate Communication of a Threat
With regard to the crime of Interstate Communication ofa Threat, as charged

in Count 2 of the Indictment, we, the jury, find the defendant, Cody Ray
Leveke:

NOT GUILTY } \ GUILTY

 
ane

 

Juror

Juror ”

Juror

Juror

Juror

Juror

Case 4:20-cr-00011-JAJ-HCA Document 239 Filed 09/29/20 Page 2 of 2

A

We, the jury, unanimously agree to the verdict above.

UY

Foreperson f

Juror

Jurok

Juror —

Juror

yo ~

 
